DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
	Claims 1-25 are now pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-9 and 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the plurality of data pulses representative of the input data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9, 11-20, and 25 fail to cure the deficiencies of claim 8, and are rejected at least for the same reasons by virtue of dependency.
Regarding claims 21-24, the phrase following "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1-25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fortier et al. (US 2012/0275493 A1).
In re Claim 1, Fortier discloses digital data transmission circuitry (see FIGS. 1-2: Radio Frequency Transceiver System 100; and ¶¶10-14, 21, and 22) comprising: 
bi-directional interface circuitry (see FIG. 2 and ¶¶21-23, by way of DAPC 104 and RTC 116) configured to receive a pulse-length modulation (PLM) signal (see ¶7, where the binary waveform is typically derived using pulse-width modulation (PWM), pulse density modulation, sliding mode control, or discrete-time forms of modulation, such as delta-sigma modulation; and ¶10, where the audio path may use Natural Sampling Pulse Width Modulation (PWM) to convert the analog audio signal obtained from the DAC into a series of Rail-to-Rail pulses) comprising a plurality of data pulses representative of input data (see ¶25, where DAPC 104 may receive a 16-bit Pulse Code Modulated (PCM) audio signal through its serial audio port, and where the digital audio data may be digitally filtered and up-sampled to a specified Audio CLK frequency, and modulated by Multi-loop Noise Shaping (MASH) in the digital audio codec; and ¶29, where AOP 114 may include a Class-D headphone driver that uses Natural Sampling Pulse Width Modulation (PWM) to convert an analog input into a series of Rail-to-Rail pulses, and where the audio signal may be encoded in the average value of the PWM pulse train and may be recovered from the PWM signal by analog low pass filtering at the headphone) and to transmit the data pulses over a first communications link (see ¶21, where DAPC 104 and RTC 116 may each be configured on an Integrated Circuit (IC) or on respective ICs, and may interface with each other via a number of signals, and where DAPC 104 and RTC 116 may also couple to components of a host system 610 through a host bus interface (HBI) 602; and ¶22, where DAPC may further include a Serial Peripheral Interface (SPI) 112 to exchange data and information with RTC 116) and to receive data pulses via said first communications link (see ¶21, where RF transceiver system 100 may provide certain feedback signals to host system 610 for bidirectional communication between RF transceiver system 100 and host system 610; ¶22, where AOP 114 converts serial audio data received via SPI 112 into an analog audio signal, and amplifies the analog audio signal using a high efficiency, class-D headphone driver, and where RTC 116 may include an SPI 124 to exchange data and information with DAPC 104; and ¶23, where the state of DAPC 104 may be controlled by digital input data through register writes).
In re Claim 2, Fortier discloses wherein said input data comprises audio data (see ¶25).
In re Claim 3, Fortier discloses wherein said first communications link comprises a single link (see ¶¶21-23, SPI).
In re Claim 4, Fortier discloses wherein said single link comprises a single wire or a single bus (see FIG. 2 and ¶¶21-23, SPI).
In re Claim 5, Fortier discloses wherein said single link comprises a single pole or pin of a plug-socket connection (see ¶¶29 and 45) that is used to couple a host device that includes the digital data transmission circuitry (see FIG. 1 and ¶21) to an accessory device that is external to the host device (see FIG. 4 and ¶45).
In re Claim 6, Fortier discloses wherein said plug-socket connection comprises a three- or four-pole jack plug or socket (see ¶45).
In re Claim 7, Fortier discloses wherein said single link comprises a single path on a printed circuit board that is connected to a pin of a digital signal processor or codec of the digital data transmission circuitry (see FIGS. 3-4 and ¶¶29, 45, and 46).
In re Claim 8, Fortier discloses further comprising: pulse-length modulator circuitry configured to receive input data and to generate the plurality of data pulses representative of the input data (see ¶25, where DAPC 104 may receive a 16-bit Pulse Code Modulated (PCM) audio signal through its serial audio port, and where the digital audio data may be digitally filtered and up-sampled to a specified Audio CLK frequency, and modulated by Multi-loop Noise Shaping (MASH) in the digital audio codec; and ¶29, where AOP 114 may include a Class-D headphone driver that uses Natural Sampling Pulse Width Modulation (PWM) to convert an analog input into a series of Rail-to-Rail pulses, and where the audio signal may be encoded in the average value of the PWM pulse train and may be recovered from the PWM signal by analog low pass filtering at the headphone).
In re Claim 9, Fortier discloses wherein the pulse-length modulator circuitry is configured to transmit data pulses during a first transfer period and the bi-directional interface circuitry is configured to receive data pulses during a second, different transfer period (see ¶¶23-24, 26-27, and 40-41, via SPI).
In re Claim 10, Fortier discloses wherein the bi-directional interface circuitry comprises a drive circuit for voltage modulating the first communications link based on the data pulses and a read circuit responsive to the resultant voltage on the first communications link, wherein the read circuit is configured to subtract the drive voltage modulation from the resultant voltage signal (see ¶¶23-24, 29, and 31-36).
In re Claim 11, Fortier discloses further comprising: at least two data inputs for receiving respective input digital data streams of data bits, wherein the pulse-length modulator circuitry is configured to generate a single data pulse having a rising edge and a falling edge within each of a plurality of transfer periods defined by a first clock signal, responsive to said input digital data streams and to said first clock signal, wherein the time of occurrence of the rising edge and the falling edge of the data pulse (see FIGS. 3-4 and ¶¶40-41, 42, 43, and 44).
In re Claim 12, Fortier discloses wherein the occurrence said rising and falling edges of the data pulse are quantised in time within the transfer period (see ¶¶8, 40-41, 42, and 43).
In re Claim 13, Fortier discloses wherein said input digital data streams comprises at least two audio data streams (see FIG. 4 and ¶¶44-46).
In re Claim 14, Fortier discloses wherein said input digital data streams comprises at least one stream of control data for controlling the operation of a receiver of the least two audio data streams (see ¶21, where RF transceiver system 100 may provide certain feedback signals to host system 610 for bidirectional communication between RF transceiver system 100 and host system 610; ¶22, where RTC 116 may include an SPI 124 to exchange data and information with DAPC 104; and ¶23, where the state of DAPC 104 may be controlled by digital input data through register writes).
In re Claim 15, Fortier discloses wherein the rising and falling edges of each data pulse are synchronised to a second clock signal, where the second clock signal has a frequency greater than the first clock signal (see ¶23-24, 26, 37-39, and 43).
In re Claim 16, Fortier discloses wherein the second clock signal frequency is a multiple of the first clock signal frequency (see ¶¶26 and 43).
In re Claim 17, Fortier discloses wherein the first clock frequency is equal to the sample rate of said at least one digital data stream (see ¶¶26 and 43).
In re Claim 18, Fortier discloses wherein the sample rate of said at least one digital stream is a multiple of a standard audio frequency sample rate (see ¶¶24, 26, and 40-41).
In re Claim 19, Fortier discloses wherein the pulse-length modulator circuitry is configured such that there is at least one period defined by the second clock signal at the start of the transfer period before the start of a data pulse (see ¶¶23-24, 26-27, 40-41, and 43).
In re Claim 20, Fortier discloses wherein the pulse-length modulator circuitry is configured such that there is at least one period defined by the second clock signal at the end of a data pulse before the end of the transfer period (see ¶¶23-24, 26-27, 40-41, and 43).
In re Claim 21, Fortier discloses wherein the pulse-length modulator circuitry is configured such that at least one possible combination of input data can be encoded by more than one possible data pulses (see ¶¶37-39).
In re Claim 22, Fortier discloses wherein the pulse-length modulator circuitry is configured such that, over time, different instances of said combination of input data is encoded by different ones of said possible data pulses (see ¶¶37-39).
In re Claim 23, Fortier discloses wherein said possible data pulses for encoding a given combination of input data have different durations and the pulse-length modulator circuitry is configured to select between the possible data pulses so as to minimise any d.c. imbalance over time in the transmitted data pulses (see ¶¶27-28 and 31-36).
In re Claim 24, Fortier discloses wherein one of said possible data pulses for encoding a given combination of input data has a duration of greater than half the transfer period and another of said possible pulses has a duration of less than half the transfer period (see ¶¶31-36, 37-39, and 40-44).
In re Claim 25, Fortier discloses wherein the pulse-length modulator circuitry is configured such that there is at least one possible data pulse that is not used to encode the input data but which may be transmitted by the pulse-length modulator circuitry for synchronisation and/or control (see ¶¶31-36, 37-39, and 40-44).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/               Supervisory Patent Examiner, Art Unit 2651